Through the District Attorney of Bexar County the State has filed an able motion for rehearing which was presented persuasively by oral argument. It is noted that in our original opinion the very exceptions to the general rule were recognized which are now urged as rendering admissible proof of the extraneous offenses of which complaint was reserved. When proof of other offenses becomes admissible under some well recognized exception to the general rule has given trial and appellate courts much trouble, which is manifest from a rather exhaustive review of the subject in Lawrence v. State, 128 Tex. Crim. 417,82 S.W.2d 647. There many authorities were reviewed. In addition to the cases cited in our original opinion we also call attention to Wells v. State,118 Tex. Crim. 355, 42 S.W.2d 607.
The entire statement of facts, the bills of exception complaining of the proof of other crimes, and the qualifications thereon have again been examined. We remain of opinion that the other crimes were not provable under any of the exceptions permitting such evidence.
The motion for rehearing is overruled.
Overruled.